Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 12/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 4-10 and 16-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Thompkins on 7/27/2022.

The application has been amended as follows: 

1. A method for treating a rag layer in a gas oil separation plant process, the method comprising 
withdrawing the rag layer from a first vessel proximate an oil water interface; 
conveying the rag layer to a separation device, the separation device operable to separate oil and water; and 
recycling separated oil from the separation device back to a second vessel of the gas oil separation plant process, where the 
operating a water level control valve in response to a deactivation signal from insulated electrostatic electrodes to reduce a water level in the first vessel to below an oily water interface skimmer such that the oil water interface is proximate the oily water interface skimmer.

8. The method according to claim 4, where the separation device comprises the membrane-based separation device following the direct steam injection mixing unit, and where the membrane-based separation device includes at least one membrane material selected from the group consisting of: alumina, titania, silica, silicon carbide, and combinations thereof.

15. The method according to claim 1, further comprising discontinuing conveying the rag layer to the separation device when the separation device detects about 100% water being withdrawn from the first vessel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Chen, U.S. Patent App. Pub. No. 2009/0159426 A1 is the closest prior art of record. Chen teaches an oil/water interface level control system 54 comprising an interface level detector 60 connected to logical circuitry 62 which controls valve 56. Chen [0021], fig. 1.
However, Chen and the prior art of record do not teach that the insulated electrostatic electrodes send a deactivation signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794